DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: The claim sets forth the limitation of “a selected pattern array of holed of a selected shape”. It is unclear what the selected pattern array and the selected shape are and further how they were selected. For the purpose of further consideration any type of holes in the graphene was considered to read on the selected pattern array and the selected shape. 
As to Claim 9: The claim sets forth the limitation of “a selected pattern array of holed of a selected shape”. It is unclear what the selected pattern array and the selected shape are and further how they were selected. For the purpose of further consideration any type of holes in the graphene was considered to read on the selected pattern array and the selected shape.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (US 2013/0315816, hereinafter referred to as “Watson”).
As to Claim 1: The instant claims are drawn to a product-by-process claim. Claim limitations to the process are only considered to the extent that they materially affect the final product. See MPEP § 2113. In the instant claims and specification there is nothing to indicate that the final product of a solvent-free production of a holey graphene mesh would necessarily differ from a holey graphene mesh made in a method involving a solvent.
Watson teaches the bulk preparation of a holey graphene mesh (Abstract, Fig 14).
As to Claims 2 and 3: Watson teaches the composition of claim 1 (supra). Watson further teaches that he holey graphene article can further contain platinum (Fig. 14, [0015].
As to Claim 4: Watson teaches the composition of claim 1 (supra). Watson further teaches that up to 30% of the carbon can be removed (i.e., a hole density of up to 30%) [0083].
As to Claim 5: Watson teaches the composition of claim 1 (supra). Watson further shows that the holes can be circular (Fig. 14
As to Claim 7 and 8: Watson teaches the composition of claim 1 (supra). Watson further teaches that he holey graphene article can further contain platinum (Fig. 14, [0015].

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson et al (US 2013/0315816, hereinafter referred to as “Watson”).
As to Claim 9-11: The instant claims are drawn to a product-by-process claim. Claim limitations to the process are only considered to the extent that they materially affect the final product. See MPEP § 2113. In the instant claims and specification there is nothing to indicate that the final product of a solvent-free production of a holey graphene mesh would necessarily differ from a holey graphene mesh made in a method involving a solvent.
Watson teaches the bulk preparation of a holey graphene mesh (Abstract, Fig 14). Watson further teaches that he holey graphene article can further contain platinum (Fig. 14, [0015]. Watson additionally teaches that the holey graphene sheets can be used in energy storage [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al (US 2013/0315816, hereinafter referred to as “Watson”).
As to Claim 6: Watson teaches the composition of claim 1 (see above). 
Watson does not teach an example wherein the hole has a diameter of 114 microns and the center to center hole distance is 310 microns.
However, Watson teaches the bulk preparation of a holey graphene mesh (Abstract, Fig 14). Watson further teaches that the method provides for controlled hole sizes on a graphitic surface [0016]. Therefore, it would have been obvious to a person having ordinary skill in the art to use routine experimentation based on the teachings of Watson to adjust the amount and sizes of the metallic particles in order to arrive at the instantly claimed size and center to center distance. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.